Citation Nr: 9925472	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  98-14 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for post 
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claim on 
appeal.  The veteran, who had active service from July 1969 
to July 1969, from October 1970 to July 1973 and from January 
1974 to February 1976, appealed that decision to the BVA and 
the case was referred to the Board for appellate review. 


REMAND

A preliminary review of the record discloses that additional 
VA medical records were obtain in December 1998 in connection 
with other claims.  While most of these records do not 
pertain to the veteran's claim for an increased evaluation 
for his PTSD, some of them do pertain to treatment the 
veteran has received for that disability.  In addition, the 
Board received records of a recent VA hospitalization of the 
veteran for psychiatric treatment in June 1999.  This 
evidence has not been considered by the RO in connection with 
this appeal, and the veteran did not waive consideration of 
this evidence by the RO, as required under 38 C.F.R. 
§ 20.1304 for the Board to consider the additional evidence 
in the first instance.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The RO should re-evaluate the veteran's 
claim based on the evidence associated 
with the claims file subsequent to the 
issuance of the Statement of the Case.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
RAYMOND F. FERNER
Acting Member, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












